Entered: May 5th, 2020
                            Case 20-10691      Doc 59     Filed 05/05/20   Page 1 of 2
Signed: May 4th, 2020

SO ORDERED




                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF MARYLAND

                                                      )
         In re:                                       )
                                                      )
         Zachair, Ltd.,                               )       Case No.: 20-10691-TJC
                                                      )
                                 Debtor.              )       Chapter 11
                                                      )

                                 BRIDGE ORDER GRANTING DEBTOR’S
                              MOTION TO EXTEND THE EXCLUSIVITY PERIOD

                   Upon consideration of the Motion to Extend the Exclusivity Period (the “Motion”) filed

         by the above captioned debtor and debtor in possession (the “Debtor”) seeking to extend the

         exclusive periods established by § 1121 of the Bankruptcy Code; and the Court finding that it is

         necessary and appropriate for the Court to enter a bridge order so that the Motion may be

         considered fairly on its merits, it is, by the United States Bankruptcy Court for the District of

         Maryland, hereby

                   ORDERED that the Motion is GRANTED as set forth herein; and it is further

                   ORDERED that any objections to the entry of a bridge order on the Motion are

         OVERRULED; and it is further
                  Case 20-10691       Doc 59     Filed 05/05/20    Page 2 of 2



       ORDERED that the period in which the Debtor has the exclusive right to propose and

file a plan of reorganization pursuant to 11 U.S.C. § 1121(b), and the period in which the Debtor

has the exclusive right to solicit acceptances of such plan pursuant to 11 U.S.C. § 1121(c)(3), are

extended through and including the date that is ten (10) business days following the date on

which the Court enters an order resolving the Motion on the merits, without prejudice to the

Debtor seeking further relief.



                                       END OF ORDER




Copies to:

Bradford F. Englander, Esq.
Whiteford, Taylor & Preston L.L.P.
3190 Fairview Park Drive, Suite 800
Falls Church, VA 22042

Sandy Spring Bank
c/o Bruce Henry, Esq.
300 N Washington Street, Suite 204
Alexandria, VA 22314

Office of the United States Trustee
305 Ivy Lane, Suite 600
Greenbelt, MD 20770
